DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/22 has been entered.

Response to Arguments
Applicant's arguments filed 06/29/22 have been fully considered but they are not persuasive. 
On pages 10-11 Applicant argues amended claims overcome the rejection of record, since Li teaches that image data is taken from a patient’s “damaged bone”, but doesn’t teach a plate having a surface contoured to resemble contours “pre-defect” as the claim requires. Applicant argues that the recitation of the shape of the bone being pre-defect vs. after-defect is not a matter of being capable of resembling the structure, and is accordingly a conclusory statement. Applicant argues amendments further distinguish over Li for this reason, since the specific contour has now been claimed.
The Examiner respectfully disagrees, noting that Li’s invention is of course, not replicating diseased or damaged portions of the bone which the prosthesis is designed to replace. No part of the disclosure of Li states that a defect is desirably maintained with their stamping apparatus. Notably, Li teaches that the image data is either of damaged bone OR regular bone ([0008]), and that if the bone is so damaged it is all going to be replaced, the mold is designed to fill in those areas of damage so that the bone resembles a normal bone ([0010]). Additionally, the Examiner notes Applicant’s claim language simply requires a contour of the plate to “resemble” an anatomical structure of a patient. In other words, the contour needs to be “similar to” any anatomical structure in any person’s body in the entire world. The Examiner understands just about every single shape imaginable would resemble some part of some person’s body somewhere in the world, including the shape of Figure 8. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 and 16-18, 20-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120310364 A1) hereinafter known as Li over Bonutti (US 5329846 A).
Regarding claim 6 Li discloses a stamping apparatus (Figure 8b) comprising:
a lid having at least one side defining a (part of a) perimeter of the lid and being integrated with a first contoured plate (Figure 8b item 234; the “side” is facing towards the receptacle), and a receptacle having at least one side defining a (part of a) perimeter of the receptacle, integrated with a second contoured plate (Figure 8b item 232; the “side” is facing towards the lid; the lid slides into the receptacle while contacting it through pegs/holes 240, 242);
the first and second plates having contours configured to resemble contours of a pre-defect anatomical structure of a patient (the Examiner notes that whatever shape is made, the shape is understood to be capable of resembling a pre-defect anatomical structure of a patient. Notably, the contours of the plates are understood to “resemble” (e.g. “be similar to”) contours of some “anatomical structure” of some “patient” somewhere in the world);
wherein at least one side of the receptacle and integrated plate together (Figure 8b receptacle’s bottom side) define an interior volume of the receptacle (Figure 8b items 242, 236 together) and the perimeter of the lid and receptacles are dimensioned such that a surface of the at least one side of the lid (Figure 8b lid’s top side) contacts a surface of at least one side of the receptacle (Figure 8a) as the side of the lid and integrated plate are slid into the interior volume of the receptacle (Figures 8a-b show the top side of the lid/plate being slid into the interior volume 242 of the receptacle); 
wherein the at least one side of the lid and the at least one side of the receptacle are capable of maintaining an aligned positional relationship of the two plates when the one side of the lid is slid into the receptacle (Figure 8b) such that a shape of the first and second surfaces is imparted on a sheet of material positioned therebetween as the plates are pressed towards one another, so that after the material is shaped the sheet comprises a medical device (Figure 8b, Figure 1);
but is silent with regards to the second contours being a negative of the first contours so that the first contoured surface/side of lid/integrated plate slides into the interior volume of the receptacle.
However, regarding claim 6 Bonutti teaches wherein a stamping apparatus includes a lid (Figure 4e item 126) and receptacle (Figure 4e item 124) which includes a surface/side/integrated plate (Figure 4e item 130) slides into the interior volume (negative contour) of the receptacle (Figure 4e item 128). Li and Bonutti are involved in the same field of endeavor, namely stamping apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Li so that it was able to shape a plate-like element as is taught by Bonutti, and thus having the contour/negative contour relationship between stamping elements in order to change the shape of the final product being stamped. For example, Li discloses the stamping apparatus plates are designed based on the defect present at the patient. Since the defect will, of course, change per each patient, and over each different anatomical structure, the person of ordinary skill in the art would have found it obvious to modify the stamping apparatus so that the second contoured plate has a negative contour of that of the first plate (and accordingly having the side of the lid/plate/surface slide into the receptacle to maintain an aligned relationship therebetween) if the defect requires such a configuration to fix the defect. This type of analysis to create the shape of implant desired is considered routine and well-understood in the art. 
Regarding claim 16 the Li Bonutti Combination teaches the apparatus of claim 6 as is applied above, 
wherein Li further discloses the lid and receptacle include one or more guide members which maintain the aligned relationship (Figure 8b elements 240, 242), and 
the contoured plates are capable of being 3d printed (This is stated as an intended method of manufacture of the plates, or rather, a product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Li, since all the structural limitations of the claim appear to be met.  See MPEP § 2113. Additionally, see [0020] in which additive manufacturing is specifically mentioned on how to manufacture the plates) based on an image of the patient’s anatomical surface (this is likewise stated as a product-by-process limitation to which the plates of Li are understood to be capable of manufacturing via this method. See also [0008]).
Regarding claim 17 the Li Bonutti Combination teaches the apparatus of claim 16 substantially as is claimed,
wherein Li further discloses the anatomical structure of the patient comprises a mandible (this is not a part of the claimed “apparatus”. Further however, regarding the contours, see also Li [0006]) .
Regarding claim 18 the Li Bonutti Combination teaches the apparatus of claim 17 substantially as is claimed,
wherein Li further discloses the first and second plates are composed of plastic ([0027] polymer), and the lid and receptacle maintain alignment of the two plates while the material is stored therein (Figure 8b).
Regarding claim 20 the Li Bonutti Combination teaches the apparatus of claim 16 substantially as is claimed,
wherein Li further discloses the 3d image is from an MRI, the anatomical structure if part of a bone, and the 3d image was generated before damage or with interpolation to assume the anatomical structure without the defect (this does not further limit the claimed “apparatus” since they are all product-by-process limitations. See also [0007]-[0008], Figure 1, and [0020])). 
Regarding claims 21-22, 25-26 the Li Bonutti Combination teaches the apparatus of claim 6 as is applied above, 
wherein the Combination further teaches the apparatus is formed by accessing a computer-readable medium with a 3d image (of an MRI or CT) of a patient’s anatomical structure (bone) sans defect (via interpolation operation), and 3d printing the plates (these are all additionally product-by-process limitations to which the apparatus of the Combination is understood capable of manufacture by. See at least [0007]-[0008], Figure 1, and [0020]).
Regarding claim 23 see the rejection to claim 18 above.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bonutti as is applied above in view of Schmitz et al. (US 4717115 A) hereinafter known as Schmitz.
Regarding claim 7 the Li Bonutti Combination teaches the apparatus of claim 6 substantially as is claimed,
wherein Li further discloses the lid and receptacle include one or more guide members (see rejection to claim 16 above);
but is silent with regards to the sides of the lid and receptacle guide members being configured to receive threaded members.
However, regarding claim 7 Schmitz teaches that two plates used in an implant mold can receive threaded members which can cause pressure to be applied to a sheet of material if it lies between the plates (Figure 1 items 20, 21). Li and Schmitz are involved in the same field of endeavor, namely stamping apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Li Bonutti Combination by including a location for threaded members to be received such as is taught by Schmitz to act as a redundant measure for keeping the plates of Li together during use. Securement of items together via a threaded member is exceptionally well-known throughout the world including in manufacturing areas. 
Regarding claim 8 the Li Bonutti Schmitz Combination teaches the apparatus of claim 7 substantially as is claimed,
wherein Li further discloses the first and second plates are composed of plastic ([0027] polymer) and the medical device comprises a mesh or a plate (this is not a part of the positively claimed apparatus).
Regarding claim 9 the Li Bonutti Schmitz Combination teaches the apparatus of claim 8 substantially as is claimed,
wherein Li further discloses the sheet of material is titanium mesh and after the shape of the plates is imparted on the sheet of material the threaded members are capable of remaining fastened to at least one side of the lid and one side of the receptacle guide members for secure transportation and storage (this does not add any additional limitations to the claimed “apparatus”).
Regarding claim 10 the Li Bonutti Schmitz Combination teaches the apparatus of claim 9 substantially as is claimed,
wherein Li further discloses the medical device comprises the plate (this does not add any additional limitations to the claimed “apparatus”).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bonutti as is applied above in view of Nelson et al. (US 20020025358 A1) hereinafter known as Nelson.
Regarding claim 27 the Li Bonutti Combination teaches the apparatus of claim 6 as is applied above, 
but is silent with regards to the lid including a rim which extends from the side of the lid that has a perimeter greater than the perimeter of the side.
However, regarding claim 27 Nelson teaches that it is known to include a rim on a perimeter of a stamping apparatus (Annotated Figure 3). Li and Nelson are involved in the same field of endeavor, namely implant forming methods. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Li Bonutti Combination so that there is a rim on the lid such as is taught by Nelson since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Li.

    PNG
    media_image1.png
    616
    605
    media_image1.png
    Greyscale

Regarding claim 28 the Li Bonutti Nelson Combination teaches the apparatus of claim 27 as is applied above, 
wherein Nelson further teaches the rim rests upon the at least one side of a receptacle when the at least one side of a lid is slid into the receptacle to thereby impart the shape of the first and second surfaces on the sheet of material positioned between the two plates (Annotated Figure 4). The Examiner notes that this is likewise a change in shape which doesn’t affect the claimed apparatus, change its function, or appear to be critical in nature in any way. Whether the rim is present on the receptacle or lid is likewise a non-critical change in shape/configuration of the stamping apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/15/22